Citation Nr: 0028113	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  96-50 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to April 
1975.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (the RO) which denied 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder.

In a VA Form 9 submitted in May 2000, the veteran requested a 
personal hearing before a member of the Board at the RO.  
However, in a signed statement submitted in August 2000, he 
withdrew that request.


FINDING OF FACT

There is no evidence that the veteran's currently diagnosed 
psychiatric disorder was incurred in or aggravated by service 
and there is no competent medical evidence of a nexus between 
his psychiatric disorder and service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for a psychiatric disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming entitlement to service connection for 
a psychiatric disorder.  He essentially contends that his 
current psychiatric disability was incurred as a result of 
his active military service. 

In the interest of clarity, the Board will first address the 
law and regulations pertinent to his claim.  This will be 
followed by a discussion of the factual background underlying 
this claim.  Then, the Board will analyze the issue on appeal 
and render a decision.

Relevant Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may also be granted for 
a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).

Service connection may also be granted for chronic 
disabilities, including psychosis, if shown to be manifested 
to a compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (1999).

Well-grounded claims

The threshold question with regard to a veteran's claim for 
service connection is whether that claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The Court has defined a 
well-grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail. 38 
U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet App. 78, 81 
(1990).  Case law provides that, although a claim need not be 
conclusive to be well grounded, a veteran must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis), (2) the incurrence or aggravation of a disease or 
injury incur-red in service (lay or medical evidence), and 
(3) a nexus between the in- service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

For the limited purpose of determining whether a claim is 
well grounded, the Board must accept the evidentiary 
assertions of the claimant as true, unless those assertions 
are inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Factual Background

The veteran's service medical records reveal that upon his 
enlistment into service, he reported no history of any 
depression or excessive worry, and no history of any nervous 
trouble of any sort.  In a report of physical examination 
conducted at enlistment, an examiner noted "normal" for the 
veteran's psychiatric condition.  

Service personnel records show that the veteran was subject 
to disciplinary actions on several occasions between November 
1973 and January 1974.  Charges against the veteran during 
this period included an unauthorized absence from November 
20th to December 21st and being disrespectful to a Senior 
Petty Officer.  In February 1974, the veteran consulted a 
psychiatrist while he was awaiting court martial for his 
unauthorized absence.  He reported that he became seasick 
often and could not stay in the service unless he could get 
shore duty.  The psychiatrist noted a diagnosis of immature 
personality disorder.

In April 1974, the veteran was granted a general discharge 
for reason of unsuitability.  A report of discharge or 
release from active duty identifies the reason for the 
veteran's discharge as a character and behavior disorder.  In 
a report of physical examination conducted at discharge, a 
diagnosis of a character disorder was noted.

There are no pertinent medical records for over a decade 
after the veteran left service.

The record reflects that in June 1988, the veteran was 
admitted to a VA hospital after complaining of increasing 
paranoia and depression.  He indicated that he had been 
experiencing the feeling that others were against him for 
many years, but particularly since his wife's death in 1984.  
The VA physician noted that the veteran had described a 
history of drug use during the 1970's and early 1980's.  The 
VA physician noted a diagnosis of psychotic disorder, not 
otherwise specified.

In October 1991, the veteran was again admitted to a VA 
hospital.  Upon his admission, a VA physician noted that the 
veteran had described a gradual decline in function over the 
previous nine to ten years.  The VA physician noted that the 
veteran had lost his job and his home, and that he had been 
living on the street for six to seven years prior to his 
admission.  The veteran's hygiene had deteriorated, and he 
reported hearing disturbing voices and feeling strange 
connections to various people in society, including a mass 
murderer.  During his admission, the veteran participated in 
a schizophrenia research project and was treated with 
medication.  In a January 1992 discharge summary, a final 
diagnosis of chronic paranoid schizophrenia was noted.

VA treatment records reveal that the veteran was hospitalized 
on several occasions from 1992 to 1994.  Throughout this 
period, numerous VA physicians noted diagnoses of paranoid 
schizophrenia, depression, polysubstance abuse and alcohol 
abuse.  In a September 1992 discharge summary, a physician 
noted that the veteran had been using heroin since 1975.  In 
an August 1993 discharge summary, a VA physician noted that 
the veteran reported having drank a case of beer per week 
since he was 14 years old and that he had a history of using 
heroin, LSD and cocaine.  During an October 1993 
hospitalization, the veteran reported that he had his first 
psychotic episode in 1985 after witnessing his girlfriend 
being killed in a car accident.  

VA treatment records also reveal that in 1994, the veteran 
was living in a VA sponsored home and was receiving ongoing 
counseling for his drug abuse and paranoid schizophrenia.  
Subsequent VA medical records indicate that the veteran 
continued to receive both inpatient and outpatient care from 
VA over the next several years.  Various diagnoses were noted 
by physicians, including paranoid schizophrenia, and drug and 
alcohol dependence, depression, and schizoaffective disorder.

In March 1997, the veteran was provided with a personal 
hearing at the RO.  The veteran testified that he believed 
that the condition that was characterized by a psychiatrist 
as a personality disorder during service is the same 
condition that has been diagnosed as schizophrenia in recent 
years.  He indicated that while he was in the service, he 
experienced confused thoughts and paranoid feelings.  He 
stated that these symptoms continued to worsen after his 
discharge and that he eventually sought treatment with VA for 
the first time in the 1980's.  The veteran indicated that he 
had been fired from a job in 1979 and was advised to seek 
psychiatric treatment from his boss at that time, but did not 
do so.  He stated that he received treatment from Parkland 
Hospital prior to going to VA for the first time.  At the 
conclusion of the veteran's hearing, the hearing officer 
advised the veteran that he should either obtain the records 
of treatment he received from the Parkland Hospital or supply 
the RO with a release form so that it could obtain those 
records.  No such records or release were subsequently 
received from the veteran. 

In March 1999, the RO received a copy of the veteran's file 
from the Social Security Administration.  In a case 
assessment form dated in February 1998, a physician noted 
that the veteran had a long history of schizoaffective 
disorder and alcohol abuse dating back to 1988.  Included in 
this file were numerous VA inpatient and outpatient treatment 
records, many of which were already associated with the 
veteran's VA claims folder.  Also included in this file were 
records from the Timberland Mental Health System, which 
reveal that the veteran received treatment from that 
institution throughout 1997 for chronic schizophrenia and 
substance abuse.  This file also included records from other 
private medical facilities showing treatment for chronic 
schizophrenia in 1990 and for several physical disabilities 
between 1986 and 1990.  An April 1990 report of psychological 
evaluation from the Texas Rehabilitation Commission indicates 
that the veteran reported experiencing paranoia and auditory 
hallucinations.  A diagnosis of a chronic psychotic disorder 
was noted.

In a VA Form 9 submitted in May 2000, the veteran asserted 
that the symptoms he was currently experiencing were the same 
as the ones he experienced during service and shortly after 
his discharge for service.  He indicated that there was no 
conclusive evidence to substantiate his claim because he did 
not seek help at that time and did not even know that there 
were resources available for him to do so.

Analysis

The veteran is seeking entitlement to service connection for 
a psychiatric disorder.  He essentially contends that his 
currently diagnosed psychiatric disorder is the same 
condition which was diagnosed by a psychiatrist as a 
personality disorder during service.

As noted, the threshold question with regard to a veteran's 
claims for service connection is whether that claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  In order for a 
claim to be well grounded, there must be competent evidence 
of (1) a current disability (a medical diagnosis); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); (3) a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza, 7 Vet. App. at 506.  All three prongs of 
the Caluza test must be met.

The Board finds that the veteran has satisfied the first 
element of Caluza, as he has submitted competent medical 
evidence of a current disability.  Specifically, the Board 
notes that he has submitted private and VA medical records 
which reveal that he has received numerous diagnoses of 
psychiatric disorders throughout the last decade.

The Board further finds, however, that the veteran has failed 
to satisfy both the second and third elements of Caluza, 
because he has submitted no evidence of the incurrence of his 
claimed psychiatric disorder during service and no competent 
medical evidence linking any of his currently diagnosed 
psychiatric disorders to service.  

The Board recognizes that the veteran was diagnosed with a 
personality disorder during service.  However, personality 
disorders are not considered to be diseases or injuries 
within the meaning of the applicable legislation.  See 38 
C.F.R. §§ 3.303(c), 4.9 (1999); see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996) and cases cited therein.  The 
veteran's service medical records are entirely negative for 
any diagnoses or notations regarding an acquired psychiatric 
disorder, including schizophrenia.  Furthermore, although the 
veteran has submitted substantial medical evidence showing 
that he has undergone virtually continuous treatment for 
psychiatric problems over the past ten years, there is no 
indication whatsoever in any of these medical records that a 
physician has ever found that his current psychiatric 
disorders are related to service.  In addition, there is also 
no indication that a physician has ever found that the 
veteran's currently diagnosed psychiatric disorder is related 
to his in-service diagnosis of a personality disorder.

The only evidence of record of a nexus between the veteran's 
claimed psychiatric disorder and service is his own assertion 
that there is a relationship.  However,  as a  lay without 
medical training, he is not competent to provide medical 
nexus evidence which is sufficient to render his claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); Grottveit v. Brown, 5 Vet. App 91, 93 (1993).

The Board further notes that the veteran has asserted that he 
has experienced recurring symptoms of his psychiatric 
disorder since his discharge from service.  In light of the 
veteran's contentions, the Board has considered whether the 
appellant has demonstrated a "continuity of symptomatology" 
which is sufficient to well ground the claim.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. at 495-496.  
However, even assuming that the veteran did experience 
recurring problems in the years following his discharge, he 
must still submit competent medical evidence linking those 
continuous symptoms to his current psychiatric disability.  
See Voerth, 13 Vet. App. at 120.  Such evidence is lacking in 
this case.

Moreover, the Board finds that there is no medical evidence 
of continuity of symptomatology after service.  The veteran 
has reported that the earliest treatment he received for his 
psychiatric disability was in the 1980's.  The VA and private 
treatment records associated with the claims folder reveal 
the earliest evidence of treatment for such problems to have 
occurred in June 1988.  His VA treatment records reflect that 
most physicians have consistently noted that his symptoms 
began in the mid-1980's after he lost either a girlfriend or 
his wife in a car accident.  Although several VA physicians 
noted in 1992 that the veteran's symptoms had started a 
decade earlier, this still places the veteran's symptoms as 
having first developed approximately seven years after his 
discharge from service.  This case is therefore very similar 
to McManaway v. West, 13 Vet. App. 60 (1999).  In that case, 
the Court made it clear that, notwithstanding the presumption 
of credibility at this stage of the analysis, the claim was 
not well grounded based on lack of continuity of 
symptomatology when the sole evidentiary basis for the 
asserted continuous symptomatology was the testimony of the 
appellant himself and no medical evidence indicated 
continuous symptomatology.  Id. at 66. 

As a final observation, although psychosis is one of the 
diseases for which presumptive service connection may be 
granted under 38 C.F.R. § 3.309, there is no competent 
medical evidence showing that the veteran was diagnosed with 
a psychosis within one year of his discharge from service.  
As discussed in the factual background section above, the 
veteran was initially diagnosed as having a psychosis in 
1988, well over a decade after he left service.  Therefore, 
the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 
are not for application in this case.

In summary, the Board finds that the veteran has submitted no 
evidence of the incurrence of his claimed psychiatric 
disorder during service or within one year after service, and 
no competent medical evidence of a nexus between his claimed 
psychiatric disability and service.  The Court has held that 
in the absence of a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded.  See Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Therefore, the Board finds that he has not submitted 
a well-grounded claim of entitlement to service connection 
for a psychiatric disorder pursuant to 38 U.S.C.A. § 5107(a).  
Thus, his claim is denied.

Additional Matters

The record reflects that when the veteran filed his initial 
claim of entitlement to service connection for a psychiatric 
disorder, he occasionally referred to that disorder as 
"PTSD" [post-traumatic stress disorder].  However, in July 
1996, the veteran clarified that he was not seeking service 
connection for PTSD, but rather, for his diagnosed 
schizophrenia.  The Board notes that this is consistent with 
the medical evidence of record, which reveals a substantial 
history of both paranoid schizophrenia and schizoaffective 
disorder, but fails to reveal any evidence that the veteran 
has ever been diagnosed with or treated for PTSD.  Thus, the 
Board finds that the issue of entitlement to service 
connection for PTSD is not on appeal.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Although the Board has 
disposed of the veteran's claim for a psychiatric disorder on 
a ground different from that of the RO, that is, whether the 
veteran's claim is well-grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In implicitly finding 
that the claim was well grounded, the RO accorded the veteran 
greater consideration than his claim warranted under the 
circumstances.

The Board notes that it is cognizant of the recent case of 
Nolen v. Gober, No. 99-7173 (Fed. Cir. Aug. 1, 2000), in 
which the United States Court of Appeals for the Federal 
Circuit held that once VA determines that a claim is well 
grounded, its duty to assist the claimant is established and 
the claimant is "launched" into the system.  In this case, 
the Federal Circuit was addressing a situation in which the 
United States Court of Appeals for Veterans Claims had found 
that the Board had committed harmless error by finding that a 
veteran's claim was well-grounded.  The Federal Circuit held 
that the Veterans Claims Court was bound by the Board's 
determination that the claim was well grounded and should not 
have revisited that issue.  

However, the Federal Circuit did not address the question of 
whether the Board was bound by a favorable RO determination 
on the matter of whether a claim was well grounded.  In order 
to answer this question, the Board has looked to 38 U.S.C.A. 
§ 7104 (West), which addresses the jurisdiction of the Board.  
The provisions of 38 U.S.C.A. § 7104(a) state that "all 
questions in a matter which under section 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal before the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation."  See also 38 C.F.R. § 20.101(a) (1999).  

The Board is of the opinion that this language infers upon 
the Board the duty to review on appeal every issue that is 
subject to decision by the Secretary, including the issue of 
whether a claim is well grounded.  The Board believes that 
the its review of a determination by the RO that a claim is 
well grounded is distinguishable from the Court's review of a 
Board determination that a claim is well grounded, as the 
Court is not conferred with the same degree of jurisdiction 
over Board decisions.  This conclusion with respect to the 
breadth of the Board's jurisdiction is consistent with the 
language of 38 C.F.R. § 20.1104 (1999), which reads that 
"when a determination of the agency of original jurisdiction 
is affirmed by [the Board], such determination is subsumed by 
the final appellate decision."  In effect, the Board's 
decision takes the place of the RO's decision as the final 
decision of the VA in a particular claim. 

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  However, VA 
may be obligated to advise the claimant of the evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the VA has previously advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board is not 
on notice of the existence of any other possible evidence 
that exists that, if true, would make the veteran's claims 
for service connection plausible.


ORDER

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder is denied.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

